Citation Nr: 0122472	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  95-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder 
behind the ears, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran had active military service in Vietnam during 
the Vietnam era.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  The medical and scientific evidence does not demonstrate 
that the veteran's claimed chloracne and skin disorder behind 
the ears are related to herbicide exposure in Vietnam, or due 
to some other incident of the veteran's active military 
service.



CONCLUSIONS OF LAW

1.  Chloracne was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000); 64 Fed. Reg. 59232-
59243 (1999).

2.  A skin disorder behind the ears was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000); 64 Fed. Reg. 
59232-59243 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and 
that the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Moreover, there are numerous VA and private medical records 
in the file, and the veteran was afforded several VA 
examinations and a personal hearing before the RO.  As such, 
the Board concludes that the duty to assist has been 
satisfied, and the Board will proceed with appellate 
disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed skin 
disorders, the Board observes that for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provides that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (known 
as the Vietnam era), and who have a disease specified by 
statute, shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 
(a)(3); 38 C.F.R. § 3.309(e).  The Court has held that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of [a claim for service 
connection] where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116 (a) or 38 C.F.R. 
§ 3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 (1999).  
In short, if a veteran does not have a condition listed in VA 
laws and regulations as presumed to be related to herbicide 
exposure, there is no presumption that the veteran was in 
fact exposed to herbicides in service.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
Recently, the Secretary of Veterans Affairs published a list 
of conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  See Notice, 64 Fed. Reg. 
59232- 59243 (1999). 

Notwithstanding the foregoing discussion regarding 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In 
other words, presumption is not the sole method for showing 
causation in establishing a claim for service connection as 
due to herbicide exposure.

In relation to the present appeal, the Board initially 
observes that the veteran previously filed a claim of 
entitlement to service connection for a skin disorder of the 
left hand.  This claim was developed and adjudicated by the 
RO, and the record contains numerous private and VA treatment 
records concerning this disorder.  The veteran did not appeal 
the RO's November 1994 denial of this claim.  Therefore, the 
Board will not discuss evidence pertaining to the veteran's 
skin disorder of the left hand in the present decision.

As discussed above, the Board notes that chloracne is among 
the types of conditions for which a causal relationship to 
Agent Orange exposure has been established, whereas other 
skin disorders are not.  Therefore, if the veteran was 
diagnosed with chloracne, a presumption of service connection 
would be warranted.  As for any other skin disorder, he could 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure. 

The veteran's service medical records show that he broke out 
in a generalized body rash in January 1972.  It was pruritic 
and preceded by a sore throat.  The impression was probable 
viral syndrome.  The veteran also had a finger infection that 
month and, in June 1972, he had a facial rash due to shaving.  
The remainder of the service medical records, including the 
separation examination, are negative for any skin disorder 
and contain no evidence of exposure to herbicides.  A copy of 
a letter that the veteran mailed home in January 1972 
reiterates that the veteran complained of a body rash and 
sore throat at that time.

At a VA examination in April 1973, the veteran reported the 
presence of a small bump on the left ear.  A small sebaceous 
cyst was identified.  Physical examination of the skin found 
that it was clear with normal tissue turgor throughout.  A 
July 1978 private medical report disclosed that a sebaceous 
cyst of the veteran's scalp was excised.  A VA assessment for 
herbicide exposure performed in November 1979 found the 
veteran's skin to be clear throughout.  The diagnosis was 
history of alleged herbicide exposure.  It was noted that the 
veteran did not know of any actual exposure.  Private medical 
records from Thomas M. Gary, M.D., show that sebaceous cysts 
of the scalp and behind the right ear were identified in 
March 1984.  The following month, the cyst on the scalp was 
excised.

During VA examinations performed in November 1993 and March 
1997, the veteran complained only of the skin disorder of his 
left hand.  The examiners identified no other skin lesions 
and no findings or diagnoses related to chloracne or a skin 
disorder behind the ears were made. 

Based upon the aforementioned evidence, the Board must find 
that a preponderance of the evidence is against a grant of 
service connection for chloracne or for a skin disorder 
behind the ears, on either a direct or presumptive basis.  As 
to chloracne, the veteran has not been diagnosed with the 
disorder at any time.  In the absence of a current 
disability, service connection cannot be granted.  The body 
rash in service was determined to be a viral syndrome and the 
subsequent medical records contain no complaints or findings 
related to a body rash.  In fact, several examinations 
described the veteran's skin as completely clear and the most 
recent VA examination made no finding of a generalized skin 
disorder.  Therefore, as chloracne has never been diagnosed, 
service connection must be denied.

As to the skin disorder behind the ears, the Board observes 
that the veteran had no such disorder in service.  Following 
service, sebaceous cysts were identified behind the ears in 
April 1973 and March 1984.  Sebaceous cysts are not a 
disability for which a presumption is warranted, and there is 
no medical evidence that relates these cysts to the veteran's 
period of active service or to his alleged Agent Orange 
exposure.  Moreover, the recent VA examinations made no 
findings of sebaceous cysts or any other skin disorder behind 
the ears.  Therefore, according to the medical evidence of 
record, the veteran has not had a cyst since 1984.  As 
discussed above, in the absence of a present disability, 
service connection cannot be granted.  Accordingly, the Board 
can find no basis under which to grant the benefits sought on 
appeal and the appeal is denied.



ORDER

Service connection for chloracne, to include as due to Agent 
Orange exposure, is denied.

Service connection for a skin disorder behind the ears, to 
include as due to Agent Orange exposure, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

